HOFFMAN, District Judge,
rejected the claim of Manuel Diaz to a ranch eleven square leagues (48,826 acres) in Sacramento county, and delivered the following opinion in the case:
The claim of the appellants is founded on a grant alleged to have been issued by Bio Bico, dated Bos Angeles, May 18. 1846. No ex-pediente or other evidence of the existence of the grant is produced from the archives, nor is its absence accounted for. There is no evidence whatever that any of the preliminary steps required by the regulations have ever been observed. Henry Cambuston, on whose testimony the claim chiefly rests, swears that he never saw the petition of Diaz. The grant is dated five days previously to that of Henry Cambuston, and is said by the latter to have been conveyed to Diaz by himself. The only evidence of any occupation or cultivation by the claimant, is that of Henry Cam-buston. If his statement be true, the prompt-mess shown by Diaz in fulfilling the conditions of his grant was certainly extraordinary. The ease, as presented, is almost identical with that of Henry Cambuston, recently determined in the supreme court. [U. 8. v. Cambuston, 20 How. (61 U. S.) 59.] Under the principles laid down by the court in that case, this claim must be rejected.